DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 7/1/2022 has been received and entered into the case. All arguments and amendments have been considered. Claims 1, 5, 19-28 are pending and have been considered on the merits herein.  
The previous rejections of record have been withdrawn in light of applicants claim amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 19, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/161184A1.
WO184 teaches loading exosomes with a pharmacological agent, i.e. a therapeutic oligonucleotides (p. 3, lines 22-26, p. 6, lines 27-31, for example, p. 38-41) to be delivered to cells (p. 2, lines 1-14, p. 36-38) comprising culturing exosome producing cells (p. 8, lines 15-21, p. 26, lines 26-32-p. 27, lines 1-6) with the oligonucleotides chemically conjugated  (and therefore releasable (TEG-cholesterol, for example, p. 31, lines 5-16, Fig. 10-16, for example) to a hydrophobic moiety, i.e. a metabolic component selected from a sterol, a ganglioside, GM1, a lipid, a vitamin, a peptide (p. 1, lines 27-30, p. 4, lines 19-25, p. 7, lines 24-30-p.8, lines 1-14, p. 31, lines 5-16, for example, p.21-24, p. 31, claims 97-102). The oligonucleotides have covalent modifications, i.e. comprising ester linkages, for example (p. 29) and are referred to as hydrophobically modified oligonucleotides (hsiRNA) and are chemically conjugated to the metabolic moiety (p. 31), which is essential for the loading of siRNA into the exosome (p. 53, lines 19-26).  The oligonucleotides are in the EV’s in their unconjugated form (see ex. 2 (p. 49), es. 8, Fig. 10-16, for example). 
Regarding claim 5, the culture method teaches culturing in the absence of unconjugated metabolic component (p. 47-49) and EV’s comprising hsiRNA (see examples). 
WO’184 teaches that the EV can be derived from culturing EV producing cells and the EV’s may be cultured in the presence of a conjugate wherein the metabolic component is a lipid, vitamin, or  sterol, for example, instead of the current methods of transfection or electroporation wherein the culturing method provides for a method of loading which is more efficient, easily scalable, rapid and higher loading of exosomes (p. 1, lines 13-29-p. 2, lines 1-20) for therapeutic administration. 
Regarding claims 19, the pharmacological agent is an oligonucleotide (p. 1-3, 6). 
Regarding claim 23-27, the lipid is a fatty acid comprising 4-30 carbons (C4-C30) including myristic acid and phospholipids, cholesterol, Vitamins D and E, for example (p. 31). 
WO184 teaches advantages of culturing the exosome producing cells in the presence of the conjugate using hydrophobic moieties over current methods including electroporation and transfection. The advantages include more efficient, easily scalable, rapid and higher loading of exosomes. Thus, one would have been motivated to use the culturing method with a hydrophobic metabolic component given the advantages and would have had a reasonable expectation of combining known methods including culturing EV producing/source cells in the presence of a conjugate to metabolically load the EV and successfully isolate the loaded EV’s. 
In addition, while the reference exemplifies isolating exosomes from cells and cultured in the presence of the conjugate, WO’184 teaches and suggests that metabolic loading of exosomes with a pharmacological agent can also be performed by culturing EV source cells in the presence of the conjugate, i.e. “In another embodiment, hydrophobically modified nucleic acid molecules can be incorporated into exosomes during exosome production by cells in culture. In accordance with this embodiment, hydrophobically modified nucleic acid molecules can be incubated with cells in culture, resulting in efficient uptake of hydrophobic nucleic acid by cells. Cells are then incubated for a period of time sufficient for exosome production. Exosomes isolated from the culture media will contain exosomes loaded with the hydrophobic nucleic acid molecule taken up by the cells (p. 26, lines 26-32).  Therefore, one of ordinary skill in the art would have been motivated by the teaching and suggestion of WO’184 to culture EV producing cells with the pharmacological agent/metabolic component conjugate with a reasonable expectation of successfully metabolically loading the EV with the pharmacological agent in its unconjugated form. 
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable WO2015/161184A1 as applied to claims 1, 5, 19, 23-27 above, and further in view of WO2011/097480 and WO2013/084000.
The teachings of WO2015/161184A1 are found above. 
The references do not teach the pharmaceutical agent to be a small molecule drug and polypeptides. 
WO’480 teaches the loading of exosomes with small molecule drugs and polypeptides to include HER2 antibodies (0009-0016, 0060- 0062) wherein the exosome is used as a therapeutic delivery system. 
WO’000 teaches the loading of exosomes with polypeptides (p. 5-15).
Therefore, before the effective filing date of the claimed invention, methods for loading exosomes with pharmaceutical agents including small molecule drugs and polypeptides were known in the art. It is the Examiners position that a posita could have substituted one known pharmaceutical agent for another in the method of WO’184 and the results of the substation would have been predictable.  Further, while it is recognized that the exosomes of WO’000 do not teach the metabolic loading as claimed, it would have been obvious before the effective filing date of the claimed invention to have cultured extracellular vesicle producing cells disclosed by WO184 and WO’000 in the presence of a conjugate comprising a pharmaceutical agent conjugated to a metabolic agent wherein the conjugate comprises a releasable chemical link between the agents and wherein the metabolic agent is a lipid, sterol, or vitamin given the teachings of WO184, which teaches advantages of culturing the exosome producing cells in the presence of the conjugate using hydrophobic moieties over current methods including electroporation and transfection. The advantages include more efficient, easily scalable, rapid and higher loading of exosomes. Thus, one would have been motivated to use the culturing method with a hydrophobic metabolic component with known pharmaceutical agents given the advantages. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/161184A1 as applied to claims 1, 5, 19, 23-27 above, and further in view of Saito et al., (adv. Drug. Del. Rev., 2003, p. 199-215). 
Regarding claim 22, WO’184 does not teach the releasable link to be a disulfide bridge or thioether bond, however before the effective filing date of the claimed invention conjugation via releasable links were known for delivering molecules into cells.  
Saito teaches the advantages of using disulfide-based conjugates to overcome membrane barriers for delivering macromolecules such as oligonucleotides into cells compared to conventional techniques such as electroporation (section 4.2, p. 209).
Therefore, it would have been obvious before the effective filing date of the claimed invention to have cultured extracellular vesicle producing cells disclosed by WO184 in the presence of a conjugate comprising a releasable chemical link which is a disulfide bridge for releasing an agent from the conjugate and allowing delivery of agents into cells given the teachings of Saito, who teach conjugation via reversible disulfide linkages (see entire document, section 4.2) provides advantages over conventional techniques and allows for delivery of pharmaceutical agents into cells .  the EV and successfully isolate the loaded EV’s. 
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/161184A1 as applied to claims 1, 5, 19, 23-27 above, and further in view of WO2014/168548. 
The teachings of WO2015/161184A1 are found above. WO’184 does not teach the culture conditions of claim 28. 
WO548 teaches loading an extracellular vesicle (EV) with a pharmacological agent, i.e. biopharmaceutical polypeptides conjugated to a metabolic component, for delivery of biopharmaceuticals.  WO’548 teaches loading cells which produce exosomes with the conjugate while exposing the cells to stress-inducing culturing conditions including serum starvation and hypoxia which enrich anti-apoptotic and metabolically active proteins for survival and metabolic processes in the exosomes thereby benefiting regenerative purposes and enhancing therapeutic effects (p. 36-38). They teach culturing the cells in a cell culture medium comprising autophagy inhibitors to increase vesicle yield (p. 33 last parag.-34) as well as exposing EV producing cells to serum starvation and/or oxygen deprivation stress-inducing conditions which enrich metabolic processes in the exosomes (EV) (p. 36, last parag.-p.38), increased exosomal yield and results in enrichment of metabolically active protein leading to enhanced regenerative effects (p. 5, last parag-p. 6, 1st parag., p. 33, last parag.- p. 34). 
Therefore, before the effective filing date of the claimed invention, a posita would have been motivated by the teachings of WO’548 to culture EV producing cells under the claimed conditions and taught by WO’548 because the art teaches that these conditions provide benefits including enriching anti-apoptotic and metabolically active proteins for survival and metabolic processes in the exosomes, thereby benefiting regenerative purposes and enhancing therapeutic effects, provide increased exosomal yield and results in enrichment of metabolically active protein leading to enhanced regenerative effects. Thus, it would have been obvious and one would have a reasonable expectation of success when using these culture conditions for metabolically loading exosomes with a pharmacological agent as claimed. 


Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.  While new rejections have been applied in light of applicants claim amendment, the references used are the same (WO’184 and WO’548). 
Regarding WO’184 applicant argues that the reference teaches culturing the exosomes with the conjugate and not the EV producing cells, however the reference teaches that exosomes can be loaded by culturing cells in the presence of the conjugate. “In another embodiment, hydrophobically modified nucleic acid molecules can be incorporated into exosomes during exosome production by cells in culture. In accordance with this embodiment, hydrophobically modified nucleic acid molecules can be incubated with cells in culture, resulting in efficient uptake of hydrophobic nucleic acid by cells. Cells are then incubated for a period of time sufficient for exosome production. Exosomes isolated from the culture media will contain exosomes loaded with the hydrophobic nucleic acid molecule taken up by the cells (p. 26, lines 26-32).  Therefore, one of ordinary skill in the art would have been motivated by the teaching and suggestion of WO’184 to culture EV producing cells with the pharmacological agent/metabolic component conjugate with a reasonable expectation of successfully metabolically loading the EV with the pharmacological agent in its unconjugated form. 
Applicant argues the culture conditions of WO’184, specifically the concentration of the metabolic component in its unconjugated form being lower than the conjugated metabolic component. WO’184 does not teach the presence of the unconjugated form of the metabolic component in the culture medium, thus the culture conditions are met by the reference. 
The arguments over WO’548 are moot in light of the new rejections of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1631